Citation Nr: 1301151	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder , to include as secondary to bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 through June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which declined to reopen the Veteran's claim for service connection for PTSD, and denied service connection for anxiety neurosis, claimed as secondary to hearing loss and tinnitus.  

As discussed more fully below, the Board notes that a previous claim for service connection for "an acquired psychiatric disorder" was denied by the Board in an unappealed June 1990 decision.  In an unappealed October 2001 decision, the Board also denied a claim for service connection for PTSD on both a direct basis and as secondary to service-connected hearing loss and tinnitus disabilities.  In a May 2007 submission, the Veteran realleged entitlement to service connection for PTSD and anxiety.  In view of the foregoing, the Board construes the Veteran's May 2007 as his renewed request to reopen his previous claims of service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, to include as secondary to bilateral hearing loss and tinnitus.  For these reasons, the Board has characterized the issue on appeal as styled on the title page.

As will be discussed fully below, the previously disallowed claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder with depressive features, and psychotic disorder (NOS), to include as secondary to bilateral hearing loss and tinnitus, is reopened.  The merits of the underlying service connection issue are addressed in the REMAND portion of the decision below, and the issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, was denied by the Board's decision in June 1990.  The Veteran did not appeal that decision.

2.  Service connection for PTSD was denied by the Board's decision in October 2001.  The Veteran did not appeal that decision.

3.  The evidence associated with the claims file and regulatory changes effectuated since the Board's last final decision in October 2001, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the Board's October 2001 decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include as secondary to hearing loss and tinnitus, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Given the favorable action taken below with regard to the Veteran's request to reopen his claim, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

Claim to Reopen

By way of procedure, the Veteran filed an initial claim for service connection for disability characterized as "an acquired psychiatric disorder" in March 1988.  In his claim, the Veteran noted specifically that he had been diagnosed recently with generalized anxiety disorder which he alleged was the result of combat experiences during his active duty service in Vietnam.  In a November 1988 rating decision, the RO denied service connection for "a nervous condition" after determining that the Veteran's anxiety disorder pre-existed his active duty service and was not shown to have been aggravated by his active duty service, and, that the record at that time was entirely negative for a PTSD diagnosis.  The Veteran subsequently appealed the RO's November 1988 rating decision.  In a June 1990 decision, the Board denied service connection for "a psychiatric disorder."  In support of its decision, the Board determined that the Veteran's psychiatric disorder was not shown as being related either to his active duty service or to his service-connected hearing loss and tinnitus disabilities.  The Veteran did not subsequently appeal the June 1990 Board decision; hence, as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, that decision is final under 38 U.S.C.A. § 7104(a).

In August 1991, the Veteran sought to reopen his claim for service connection for PTSD, alleging that his PTSD was secondary to his service-connected hearing loss disability.  In a July 1992 decision, the RO reopened the Veteran's claim but determined that "the evidence does not warrant any change in our previous decision to deny service connection for PTSD."  Hence, the Veteran's service connection claim was denied upon the merits.  The Veteran sought appeal of the RO's July 1992 decision.  In April 1999, the Board issued a decision denying service connection for PTSD on the basis that the evidence available at that time did not show a PTSD diagnosis.

The Veteran subsequently appealed the April 1999 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2000, representatives for the Veteran and for the Secretary of the Department of Veterans Affairs filed a joint motion for remand requesting that the April 1999 Board decision be vacated and that the matter on appeal be remanded for further development and adjudication consistent with the recently promulgated VCAA.  The joint motion was granted by the Court in January 2001, and the matter was returned to the Board for its consideration.

In an unappealed October 2001 decision, the Board once again denied service connection for PTSD on the bases that: (1) the Veteran's alleged combat stressor could not be corroborated and (2) that PTSD diagnoses reflected in the record were made based upon an uncorroborated stressor.  In view of the foregoing findings, the Board determined that the evidence at that time did not show a PTSD diagnosis.  

In a May 2007 submission, the Veteran reasserted that he is entitled to service connection for anxiety and/or PTSD.  In a September 2007 rating decision, the RO declined to reopen the Veteran's claim for service connection for anxiety on the basis that newly received evidence still did not show that the Veteran's anxiety was incurred during or caused by his active duty service.  The RO also declined to reopen the Veteran's claim for service connection for PTSD, finding that the evidence did not indicate a current PTSD diagnosis that was related to his active duty service.  As discussed in the above introduction, the Veteran now seeks appeal of that decision.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the evidence available at the time of the Board's final October 2001 denial included VA treatment records dated through March 1998, which indicated alternating diagnoses of generalized anxiety disorder with depressive features and PTSD.  A November 1991 private opinion from Dr. L.H., which was also available at the time of the October 2001 Board decision, also reflects a PTSD diagnosis with symptoms of difficulty sleeping, nightmares, difficulty concentrating, difficulty maintaining focus on tasks at work, and difficulty maintaining regular employment.  Reports from VA psychiatric examinations performed in May 1992, February 1996, and April 1997 were also of record.  The May 1992 VA examination report indicates an anxiety disorder diagnosis, whereas reports of the February 1996 and April 1997 examinations indicate diagnoses of psychosis (NOS).  With respect to the Veteran's claimed PTSD, the February 1996 report is notable for the Veteran's description of Vietnam as being "a spooky place."  In an April 1992 statement, the Veteran described combat experience during Vietnam, during which he observed the combat-related death of a fellow servicemember and believed himself that he was "going to be killed any minute."

Since the Board's October 2001 decision, VA has received additional evidence from the Veteran consisting of additional lay assertions about his combat experience in Vietnam.  In a May 2007 statement, he described his area of service in Vietnam as being "utter chaos" and that he witnessed the deployment of napalm and bombs.  He recalled meeting people during service, many of whom he did not see again, presumably because they were killed during combat.  During VA examinations performed in May 2007 and February 2009, the Veteran continued to report combat during service in Vietnam.  Both reports reflect ongoing diagnoses of psychotic disorder (NOS); however, with underlying diagnoses of mixed anxiety and depression.  In the May 2007 report, the examiner opined that although he believed that it was less likely than not that the Veteran's psychiatric diagnoses are related to his service-connected hearing loss and tinnitus, his mood and anxiety were "exacerbated" by his hearing impairment and associated pain.

In addition to the newly submitted evidence outlined above, the Board notes that the regulations governing service connection for PTSD were revised while the Veteran's appeal in this matter was pending.  Effective for all claims either received by VA or pending with VA as of July 13, 2010, 38 C.F.R. § 3.304(f) was revised to eliminate, for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity, the requirement that reported stressor events be corroborated.  For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft; and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).
 
Certainly, the service described by the Veteran in the statements received and in the VA examinations performed since the Board's prior October 2001 decision received by VA since the Board's October 2001 decision are of a character that is consistent with application of the revised provisions under 38 C.F.R. § 3.304(f)(3).  Moreover, the Veteran's service treatment and service personnel records are consistent with the service described by the Veteran in that they do indicate that he was deployed to Vietnam from September 1970 through June 1971 while attached to the 29th Artillery Division.

Overall, and presuming the credibility of the Veteran's assertions solely for the purposes of considering whether new and material evidence has been received, the current evidentiary record appears to raise the possibility that his acquired psychiatric disorder, to include generalized anxiety disorder with depressive features, PTSD, and psychotic disorder (NOS), was incurred as a result of his active duty service.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder with depressive features, and psychotic disorder (NOS), to include as secondary to bilateral hearing loss and tinnitus, is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for service connection for an acquired psychiatric disorder, to include as secondary to bilateral hearing loss and tinnitus, is reopened.


REMAND

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, to include as secondary to bilateral hearing loss and tinnitus, the Board finds that additional development of the service connection claim is necessary.

Entitlement to service connection for PTSD generally requires a showing of the following three elements: (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Effective for all claims either received by VA or pending with VA as of July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were revised.  Under these revisions, if a veteran's claimed stressor claimed is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then the veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As noted above, the Veteran was previously afforded VA examinations for his psychiatric disorder in May 1992, February 1996, April 1997, May 2007, and February 2009.  These examinations appear to rule out a PTSD diagnosis while providing conflicting diagnoses which include generalized anxiety disorder with depressive features and psychotic disorder (NOS).  To the extent that these opinions rule out a PTSD diagnosis, however, each opinion appears to be predicated to varying degrees upon the determination that the Veteran's stressor could not be corroborated.

In view of the foregoing, the Veteran should be afforded a new VA examination with a VA psychiatrist or psychologist for opinions that are consistent with newly revised 38 C.F.R. § 3.304(f). 

Prior to the examination, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered psychiatric treatment since March 1998.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder with depressive features, and psychotic disorder (NOS), to include as secondary to bilateral hearing loss and tinnitus. This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain, from a VA or VA-contracted psychiatrist or psychologist, an opinion that is consistent with the revised 38 C.F.R. § 3.304(f)(3).  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who has provided psychiatric treatment since March 1998.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by a VA or VA-contracted psychiatrist or psychologist.

For any PTSD that is currently shown, or indicated in the record since July 2005, the examiner should determine such disorder is related to any of his claimed stressors or is otherwise related to his fear of hostile military or terrorist activity.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For any acquired psychiatric disability, other than PTSD that is currently shown or manifested at any time since July 2005, the examiner should specifically state whether it is at least as likely as not (a 50 percent probability of greater) that the disorder either began during or was otherwise caused by the Veteran's military service.

For any acquired psychiatric disability that is currently shown or manifested at any time since July 2005, the examiner should specifically state whether it is at least as likely as not (a 50 percent probability of greater) that the disorder is either (1) etiologically due to or (2) aggravated by the Veteran's service connected hearing disability and/or tinnitus.  

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  A complete rationale for any opinion expressed and conclusion reached should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder with depressive features, and psychotic disorder (NOS), to include as secondary to bilateral hearing loss and tinnitus, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


